  Case 1:18-cv-00950-LO-JFA Document 608 Filed 11/26/19 Page 1 of 2 PageID# 25447


                                  UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF VIRGINIA


SONY MUSIC
ENTERTAINMENT, et al.,
                                            Plaintiff(s),
                       v.
                                                                    STATUS CONFERENCE
COX COMMUNICATIONS, INC.,                                             Case No. 1:18CV950
et al..
                                            Defendant(s)
                                            .


HONORABLE LIAM O’GRADY presiding                                             Court Reporter: N. Linnell
Deputy Clerk: Amanda                                                         Hearing Began: 10:10 a.m.
Proceeding Held: November 26, 2019                                           Hearing Ended: 11:20 a.m.


Appearances:

       Plaintiff(s):        Matthew Oppenheim, Scott Zebrak, Jeffrey Gould

       Defendant(s): Thomas Buchanan, Jennifer Golinveaux, Michael Elkin


   -     Ms. Golinveaux addresses the court.
   -     Mr. Oppenheim responds.
   -     Ms. Golinveaux replies.
   -     Mr. Oppenheim replies.

   - Mr. Buchanan addresses the court.
   - Mr. Gould responds.
   - Mr. Buchanan replies.
   - Court quashes subpoena at this time.

   -     Mr. Elkin addresses the Court re: witnesses.
   -     Mr. Oppenheim responds.

   -     Mr. Buchanan addresses the court re: hand selected customer responses.
   -    Mr. Oppenheim responds.
   -    Mr. Elkin replies.
   -    Mr. Buchanan continues reply.
   -    Mr. Oppenheim responds.
   -    Counsel to prepare written submission for court to rule on prior to testimony.

   -     Mr. Oppenheim addresses court re: Tricky and Delgado witnesses.
   -     Mr. Buchanan responds.
Case 1:18-cv-00950-LO-JFA Document 608 Filed 11/26/19 Page 2 of 2 PageID# 25448


-   Mr. Oppenheim replies.

-   Court and counsel discuss housekeeping matters re: trial.
-   Counsel will get 4 strikes each.
